DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/2021 has been entered.
Response to Amendment
Claims pending: 1, 6-9, 12, 21-25 and 28-31 and 33.  They comprise of 2 groups:
1) Method1: 1, 6-9, 12, 29-31, and 33, and 
	2) System1: 21-25, and 28.
The amendment filed Dec. 6, 2021 has the following updates:
	(1) Claims amended:
1) independent claim:1 and 21.
2) dependent claims: 25.
(2) Claims canceled previously:
	1) dependent claims 2-5, 10-11, 13-20 and 26-27.
Updated Claim Status
Claims pending: 1, 6-9, 12, 21-25 and 28-33.  They comprise of 2 groups:
1) Method1: 1, 6-9, 12, and 29-33, and 
	2) System1: 21-25, and 28.
All appear to have similar scope and will be rejected together.
As of December 6, 2021, independent claim 1 is as followed:

[1] accessing, by a survey decision engine, a plurality of transcriptions of interaction content of customer interactions, the customer interactions via a plurality of communication channels, wherein each transcription of interaction content is stored electronically with metadata and wherein each transcription interaction content and the metadata correspond to an interaction between a customer and a customer service agent at the customer service center via an interaction channel from among the plurality of communication channels;
for each transcription of the plurality of transcriptions:
[2] analyzing, by the survey decision engine, substantive content of each transcription, and other customer interactions associated with the customer, using an ontology and text analytics to identify a plurality of topics of the interaction and specific issues corresponding to the topic, wherein the other customer interactions comprise a purchase history associated with the customer and the text analytics include one or more key words spotting, phonetic indexing, and phonetic searching;
[3] based on the plurality of topics of the interaction and the specific issues corresponding to the topic identified for the transcription, determining, by survey decision engine, whether to use a standard survey or a customized survey for the customer associated with the transcription; and 
[4] in response to determining that a customized survey should be used for the customer:
[5] for each identified topic of the plurality of topics, retrieving, by the survey decision engine,  pre-defined question structures from a database based on the identified topic;
[6] determining, by the survey decision engine, a customer identification number associated with the customer associated with the transcription;
[7] retrieving, by the survey decision engine, information associated with the customer based on the customer identification number;

[9] determining, by the survey decision engine, a reward membership status associated with the customer;
[10] automatically modifying, by the survey decision engine, the pre-defined question structure based on the reward membership status;
[11] automatically creating, by the survey decision engine, the customized survey comprising the questions specific to the customer from the modified pre-defined question structures; 
[12] analyzing, by the survey decision engine, the substantive content of the transcription using the ontology and text analytics to determine a delivery channel that is different than the interaction channel for the customized survey;
[13] automatically delivering, by the survey decision engine, the customized survey through the determined delivery channel, wherein the delivery channel is paper mail; 
[14] receiving, by the survey decision engine, a survey response with survey results via one of a plurality of delivery platforms;
[15] automatically analyzing, by the survey decision engine, the survey results and identifying a trending issue based on survey results from a plurality of customers; and 
[16] automatically creating, by the survey decision engine, additional survey questions regarding the identified trending issue and storing the additional questions with the modified predefined question structures for creating subsequent surveys related to the identified trending issue.
Note: for referential purpose, numerals [1]-[16] are added to the beginning of each element.

Claim Rejections - 35 USC § 112
Claims 1, 6-9, 12, 21-25, 28-31, and 33 (all) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) In independent claims 1 (method) and respective 21 (system), steps [11] “automatically creating …” is vague because it’s not clear whether the amended feature “from the modified pre-defined question structures” comes from step [8] (first modifying) or step [10] (second modifying).  If it comes from step [8], then replacing the phrase “from the modified pre-defined question structures” with “from the secondly modified pre-defined question structures based on the reward membership status.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.

Claims 1, 6-9 ,12 and 33 (method), and 21-25 and 28 (system) are rejected under 35  U.S.C. 103(a) as obvious over:

Names					Publications:
(1) KESEL				US 6,026,387, and
(2) LUNDBERT et al.			US 2013/0.268.260, and 
(3) RAMCHANDANI et al.		US 2004/0.093.265, and  
(4) ALEXANDER et al.		US 2002/0.069.207, and
(5) HERRMANN et al.			US 2011/0.014.972, and 
(6) PEARCE et al.			US 2013/0.077.768, and 
1 (method) and 21 (system), KESEL discloses a method for identifying and responding to trending customer issues at a customer service center based on electronically stored interactions between customers and the customer service center (CSC), the method comprising:
[1] accessing, by a survey decision engine (report of analyzed normalized comments, Fig. 5)  a plurality of transcriptions of interaction content of customer interactions, the customer interactions via a plurality of communication channels, wherein each transcription of interaction content is stored electronically with metadata and wherein each transcription interaction content and the metadata correspond to an interaction between a customer and a customer service agent at the customer service center via an interaction channel from among the plurality of communication channels;
{see col. 3, lines 28-45, and col. 4, lines 40-65, Fig. 5, a representative report of analyzed normalized comments}

    PNG
    media_image1.png
    327
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    550
    media_image2.png
    Greyscale

The collection of the consumer C unique identifier, purchase activity information, oral comments, interaction with consumer feedback apparatus, date and time spent, etc., and store on a data base creates “metadata correspond to a discussion between a customer contacting an agent at the customer service center”. 
for each transcription of the plurality of transcriptions:
by the survey decision engine (report of analyzed normalized comments) substantive content of each transcription using predefined speech analytics to identify a plurality of topics of the interaction and specific issues corresponding to the topic;
{see col. 2, lines 55-65: “The questionnaire-style formats are relatively inflexible, in that questions are pre-determined and leave little opportunity or means for addressing or learning the specific concerns of the particular consumer”; and col. 4, lines 1-20 “predetermined multiple choice answers, similar to the computer kiosk or consumer comment card…” which inherently reads over “predetermined multiple questions”}

    PNG
    media_image3.png
    187
    500
    media_image3.png
    Greyscale

Col. 4, lines 1-20:

    PNG
    media_image4.png
    354
    500
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    331
    500
    media_image5.png
    Greyscale

[3] based on the plurality of topics of the interaction and the specific issues corresponding to the topic identified for the transcription, determining, by survey decision engine, whether to use a standard survey or a customized survey for the customer associated with the transcript; and 
{see col. 5, lines 5-15 “an analyzer which creates a discrete normalized representation associated with each oral comment, including a comment category, at least one descriptor, at least one dimension, and an attitude.  Selected normalized representation are then analyzed based on category, descriptor, dimension, attitude, and time signal and a report is generated.}
[4] in response to determining that a survey should be used for the customer, 
[5] for each identified topic of the plurality of topics, retrieving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), pre-defined question structures from a database based on the identified topic;

    PNG
    media_image6.png
    422
    550
    media_image6.png
    Greyscale

[6] determining, by the survey decision engine (Fig. 5, report of analyzed normalized comments), a customer identification number associated with the customer associated with the transcript;
{see col. 5, lines 45-55}

    PNG
    media_image7.png
    330
    500
    media_image7.png
    Greyscale

[7] retrieving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), information associated with the customer based on the customer identification number;
{see col. 5, lines 45-55 “are then communicated 18 to an analyzer for analysis and recording on a database”}
[11] automatically creating, by the survey decision engine (Fig. 5, report of analyzed normalized comments), a survey comprising the questions to the customer; 

    PNG
    media_image8.png
    634
    500
    media_image8.png
    Greyscale

[14] receiving, by the survey decision engine (Fig. 5, report of analyzed normalized comments), a survey response with survey results via one of a plurality of delivery platforms;
{see Fig. 3, and respective col. 6, lines 45-67}

    PNG
    media_image9.png
    330
    500
    media_image9.png
    Greyscale

[15] automatically analyzing, by the survey decision engine (Fig. 5, report of analyzed normalized comments), the survey results and identifying a trending issue based on survey results from a plurality of customers; and 

    PNG
    media_image10.png
    103
    500
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    472
    618
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    335
    500
    media_image12.png
    Greyscale


Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
The creation of additional survey questions regarding the identified new or future issue to be resolved to improve customer service would have been obvious as mere duplication of service for multiple effects which is a well known case law cited above.
KESEL fairly teaches the claimed invention except for explicitly discloses:
(1) using a speech analytics in step [2] to identify at least one issue arising in the interaction content, step [3], step [6], step [8], step [9], step 10, step [11], (7) the feature “to determine a delivery channel that is different than interaction channel” in step [6], and
(8) the trending issue feature in step [15].
LUNDBERT et al. is cited to teach the use of a speech analytics to analyze content of interaction between various entities to identify the topic of interaction and specific issues.

    PNG
    media_image13.png
    337
    650
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    476
    650
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    356
    790
    media_image15.png
    Greyscale

include in the automated survey design and delivery system of KESEL the speech analytics and delivery of the survey to the use using appropriate delivery channel as taught by LUNDBERT et al. for analyzing the interaction content and delivery, see [0099] and [0114].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
KESEL /LUNDBERT et al. fairly teaches the claimed invention except for: step [8], step [9], step [10], step [11], step [12] and the feature “to determine a delivery channel that is different than interaction channel” in step [13], and the trending issue feature in step [16].
In a similar system for managing customer relationship, RAMCHANDANI ET AL. is cited to the determination of reward membership status associated with the customer and included in the survey for rewarding the membership royalty program, see [0097], [0131] and [0196] below.

    PNG
    media_image16.png
    266
    478
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In a similar system and method for conducting surveys, ALEXANDER et al. the use of a pre-defined question structures and steps [8] and [10] of modifying (editing by adding questions) the pre-defined structures to include the identified specific issues to form questions for a survey specific to the customer by removing at least one question from the survey based on the retrieved information associated with the customer.
 [10] automatically creating a survey comprising the questions specific to the customer; 
{see Fig. 2, Fig. 3 and [0032]}
[11] modifying the survey by removing at least one question from the survey based on the retrieved information associated with the customer; 
{see Fig. 2, “Create New Survey”, “Edit Existing Survey”, “Remove Question”, and Fig. 3 and [0034]}


    PNG
    media_image17.png
    420
    500
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    354
    514
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    355
    500
    media_image19.png
    Greyscale

As shown in Fig. 2, the manager can remove, edit or add questions from a survey if desired to provide accurate and efficient survey.  Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al. /RAMCHANDANI ET AL. steps [6] and [8] of modifying (editing by adding questions) the pre-defined structures to include the identified specific issues to form questions for a survey specific to the customer by removing at least one question from the survey based on the retrieved information associated with the customer as taught by ALEXANDER et al. for creating efficient and accurate survey.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
New Survey”, “Edit Existing Survey”, “Remove Question”, and Fig. 3 and [0034], it would have been obvious to modify the new survey to include new features such as reward membership status as taught by RAMCHANDANI et al. to reflect the specific reward membership status.
KESEL /LUNDBERT et al. / RAMCHANDANI ET AL. /ALEXANDER et al. fairly teaches the claimed invention except for: step [12], carrying out step [13] using the determined delivery channel, and the trending issue feature in step [15].

HERRMANN et al. is cited to teach the step of determining user item delivery channel by identifying user preferred delivery channel, see [0020], [0036], [0191] and [0321] below.

    PNG
    media_image20.png
    284
    650
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    475
    650
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    96
    433
    media_image22.png
    Greyscale

As shown in [0005], HERRMANN teaches a direct mail as traditional channels if traditional channel is desired.
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al./ RAMCHANDANI ET AL. /ALEXANDER et al. determination of user preferred delivery channel as taught by HERRMANN et al. cited above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 
In a similar consumer comment reporting system and method, PEARCE et al. is cited to teach the feature of obtaining survey results and analyze trending issues associated with the survey results.  {see ¶¶ [0015 “dynamic reporting of issues … customer experience; …; report and correct trending issues that impede FCR and CSAT”], ¶¶ [0037 “survey results…”]
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL /LUNDBERT et al. / RAMCHANDANI ET AL. / ALEXANDER et al./ HERRMANN et al. the analyzing the interaction content to identify at least one trending issue in the interaction content and create a survey as taught by PEARCE et al. for improving comments analysis as taught in ¶¶ [0015].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 6 (part of 1 above) and respective 22 (part of 21 above), which deal with the type of interaction content, audio data, this is taught in KESEL Fig. 1, “Oral Comment”.
As for dep. claim 7 (part of 1 above) and respective 23 (part of 21 above), which deal with other features of the audio data, real time speech recognition and analytics, this is taught in KESEL col. 11, lines 35-45 “voice-to-text conversion…. The consumer speaks directly by 
As for dep. claim 8 (part of 1 above) and respective 24 (part of 21 above), which deal with features of the metadata, identifies the customer, this is taught in KESEL col. 5, lines 50-60, wherein the provider assigns to consumers a unique identifier 11 to help tracking and identifying customer’s transaction.  This is also taught in ALEXANDER et al. Fig. 6, Last Name, First Name, ID Number for identifying the customer.
As for dep. claim 9 (part of 1 above) and respective 25 (part of 21 above), which deal with the time frame for creating the survey, before the end of the interaction, this is taught in KESEL Fig. 2, and respective col. 2, lines 25-30 or lines 58-63.
As for dep. claim 12 (part of 1 above) and respective 28 (part of 21 above), which deal with delivery channel, i.e. interactive voice response, this is taught in KESEL col. 5, lines 1-10 “oral comments about goods and services offered by a provider”. , Fig. 3, interactive screen 60.   
SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."].
As for dep. claim 33 (part of 1 above) which deals customer’s issues raised from the user’s feedback transcription, a device, this is taught in KESEL Fig. 5, 132, Ref. 1, which deals with “Seikoni watches?” in the jewelry department that has a poor image.  Col. 10, lines 35-55, teaches the report then shows 5 raw comments that were analyzed to generate the survey summary and providers can then direct attention to resolving the problems identified by the comments.  See also comments on “Products” area (24) and Ref #. (130).

Dependent claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over KESEL / LUNDBERT et al. / RAMCHANDANI ET AL. / ALEXANDER et al. /HERRMANN et al. and PEARCE et al. as applied to claims 1, 6-9 above, and further in view of SMITH (2002/0.123.925).
The teachings of KESEL / LUNDBERT et al. / RAMCHANDANI ET AL. / ALEXANDER et al./ HERRMANN et al. /PEARCE et al. is cited above.
SMITH is cited to teach to teach that the delivery channel is selected from email, or online delivery channels, see [0022].  
¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."].
Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL/ LUNDBERT et al. /ALEXANDER et al. /HERRMANN et al. / and PEARCE et al. the various electronic means for carrying out the delivery channel as taught by SMITH for various ways to carry out the delivery channel.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
Dependent claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over KESEL / LUNDBERT et al. / RAMCHANDANI ET AL. / ALEXANDER et al. /HERRMANN et al. and PEARCE et al. as applied to claims 1, 6-9 and 12 above, and further in view of (7) BOUDALIER, USPG 2010/0.122.212.

BOUDALIER is cited to teach the analysis of content to determine a delay time for the response/survey to the client 

    PNG
    media_image23.png
    387
    500
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    658
    573
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    300
    600
    media_image25.png
    Greyscale

Therefore, it would have been obvious to a PHOSITA at the time of the invention was made to include in the automated survey design and delivery system of KESEL / LUNDBERT et al. / ALEXANDER et al. /HERRMANN et al. / and PEARCE et al. the analyzing of context and time delay of the survey/feedback delivery based on the identified one or more sentiment (preference) as taught by BOUDALIER for effective response, as taught in [0074].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
As for dep. claim 30 (part of 1 above), which deal with more than 1 survey and different types of delivery channel, this is taught in SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."] or KESEL Figs. 3-5, and col. 10, lines 27-55 or Fig. 5.  

    PNG
    media_image26.png
    586
    550
    media_image26.png
    Greyscale

Alternatively, this is taught in HERRMANN et al. in [0020], [0036], [0191] and [0321] below.

    PNG
    media_image20.png
    284
    650
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    475
    650
    media_image21.png
    Greyscale




1 above), which deals with delay and delivery of the 2nd portion of the survey, this is taught more than 1 survey and different types of delivery channel, this is taught SMITH ¶¶ [0022 “a telephone system… other systems and combinations of systems having different constituent interactive means, such as a computer system with Internet-based communications (e.g., e-mail transmissions), also may be used..."] or KESEL Figs. 3-5, and col. 10, lines 27-55 or Fig. 5.  The delay feature is taught in BOUDALIER as shown above.  The selection of delay time period such as number of hours or days would have been obvious in view of the teaching of user’s profile and preferences and availabilities as shown in [0074] above.
Response to Arguments
Applicant's arguments on August 13, 2021, are noted and the results are shown below:
I. 101 Rejection:
Withdrawn due to amendment and arguments.

II. 112, 2nd rejections:	Withdrawn due to amendments, however, new rejection is added due to amendment.

III. 103 Rejections:
Applicant’s comment on page 10 that KESEL fails to teach the creating of the customized survey comprising specific questions from the modified predefined question structures is not persuasive in view of the teaching of KESEL /LUNDBERT ET AL. /RAMCHANDANI ET AL. and ALEXANDER ET AL. cited above and especially with the cited paragraph:
“In view of the teaching in Fig. 2, “Create New Survey”, “Edit Existing Survey”, “Remove Question”, and Fig. 3 and [0034], it would have been obvious to modify the new survey to include new features such as reward membership status as taught by RAMCHANDANI et al. to reflect the specific reward membership status.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689